IN THE
                        TENTH COURT OF APPEALS

                               No. 10-10-00135-CR

UVALDO CORTINAS-RAMIREZ,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                         From the 249th District Court
                            Johnson County, Texas
                            Trial Court No. F37143


                         MEMORANDUM OPINION


      Appellant Uvaldo Cortinas-Ramirez appeals the trial court’s revocation of his

community supervision. We will affirm the trial court’s judgment.

      Pursuant to a plea agreement, Cortinas-Ramirez pleaded guilty to the offense of

failure to stop and render aid. See TEX. TRANSP. CODE ANN. § 550.021 (West 2011). The

trial court assessed his punishment at five years’ imprisonment, but suspended the

sentence and placed him on community supervision for five years. Thereafter, the State
filed a motion to revoke Cortinas-Ramirez’s community supervision, alleging he

violated the terms and conditions of his community supervision as follows:

        I.   UVALDO CORTINAS-RAMIREZ violated condition #1 of his/her
       terms and conditions of supervision, which states: “Commit no offense
       against the laws of this State or of any other State or of the United
       States…(report any arrest including traffic tickets within ten days to the
       supervision officer).”

       A.     UVALDO CORTINAS-RAMIREZ on December 11, 2008, in
       Johnson County, Texas, did then and there, with the intent to arouse or
       gratify the sexual desire of said defendant, intentionally or knowingly
       engage in sexual contact with [R.O.], by touching the genitals of [R.O.], a
       child younger than 17 years and not the spouse of the defendant.

       B.     UVALDO CORTINAS-RAMIREZ on December 11, 2008, in
       Johnson County, Texas, did then and there, intentionally or knowingly
       cause the sexual organ of [R.O.], a child who was then and there younger
       than 17 years of age and not the spouse of the defendant, to contact the
       sexual organ of the defendant.

       II.   UVALDO CORTINAS-RAMIREZ violated condition #5 of the
       terms and conditions of community supervision, which states: “Report to
       the Supervision Officer as directed by the Judge or Supervision Officer
       and obey all rules and regulations of the Johnson/Somervell Community
       Supervision Department. Report between the 1st and 10th day of each
       month beginning in April 2004, unless otherwise directed.”

       A.    UVALDO CORTINAS-RAMIREZ failed to report to his/her
       supervision officer each month for the months of December 2004; July and
       August 2005.

       III.   UVALDO CORTINAS-RAMIREZ violated condition #12 of his/her
       conditions of supervision which states: “Pay to and through the
       Johnson/Somervell County Community Supervision Department the
       following: (d) Restitution of $3,814.00 to be paid within 58 months at a rate
       of $65.76 each month on or before the 10th day of each month beginning
       May 2004.

       A.    UVALDO CORTINAS-RAMIREZ failed to pay his/her Restitution
       payment of $65.76 for the months of August through December 2007; and
       January 2008.

Cortinas-Ramirez v. State                                                              Page 2
       IV.    UVALDO CORTINAS-RAMIREZ violated condition #13 of his/her
       terms and conditions of supervision which states: “The Court orders you
       to comply with the following additional or special conditions:” (d)
       Defendant is to have the Ignition Interlock System installed in any motor
       vehicle he/she operates, designed so that the vehicle cannot be operated if
       the defendant has been drinking and be responsible for all costs of the
       system.

       B. [sic] UVALDO CORTINAS-RAMIREZ failed to install an Alcohol
       Interlock Device on Vehicle.

       At the hearing on the motion, the State announced that it was not proceeding on

the allegations in I.A. and B. Cortinas-Ramirez pleaded “not true” to the remaining

allegations.    The trial court found the remaining allegations to be true, revoked

Cortinas-Ramirez’s community supervision, and assessed his punishment at five years’

imprisonment.

       In his sole issue, Cortinas-Ramirez contends that the trial court abused its

discretion in finding that he violated his community supervision by failing to report to

his community supervision officer, failing to pay restitution, and failing to install an

alcohol interlock device on his vehicle. In other words, Cortinas-Ramirez argues that

the evidence is insufficient to support the trial court’s findings that he violated the

terms of his community supervision.

       In a hearing on a motion to revoke community supervision, the State must prove

by a preponderance of the evidence that a defendant violated the terms of his

community supervision. Rickels v. State, 202 S.W.3d 759, 763-64 (Tex. Crim. App. 2006).

A preponderance of the evidence means “that greater weight of the credible evidence

which would create a reasonable belief that the defendant has violated a condition of

Cortinas-Ramirez v. State                                                            Page 3
his probation.” Id. In a revocation hearing, the trial judge is the sole trier of fact and

determines the credibility of the witnesses and the weight to be given to their

testimony. Allbright v. State, 13 S.W.3d 817, 819 (Tex. App.—Fort Worth 2000, pet.

ref’d).

          Given the unique nature of a revocation hearing and the trial court’s broad

discretion in the proceedings, the general standards for reviewing sufficiency of the

evidence do not apply. Pierce v. State, 113 S.W.3d 431, 436 (Tex. App.—Texarkana 2003,

pet. ref’d).   We review the trial court’s decision regarding community supervision

revocation for an abuse of discretion and examine the evidence in a light most favorable

to the trial court’s order. Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. 1981). If

the State’s proof is sufficient to prove any one of the alleged community supervision

violations, the revocation should be affirmed. Pierce, 113 S.W.3d at 436.

          Only one witness testified at the hearing on the State’s motion to revoke—

Amanda Hendrick, a court officer for the Johnson County and Somervell County Adult

Probation Department. She testified that she was the custodian of Cortinas-Ramirez’s

probation file and had reviewed it in preparation for the hearing.          Regarding the

allegation in IV.B., she stated that Cortinas-Ramirez was ordered to keep an ignition

interlock device on any vehicle that he operated throughout the term of his probation.

Cortinas-Ramirez did get an ignition interlock device on his personal vehicle, but it was

learned that he also drove a 2007 Dodge dually truck for work purposes. In fact, he

drove that truck to the probation department to meet with his probation officer on at

least one occasion, and that vehicle did not have an ignition interlock device on it. She

Cortinas-Ramirez v. State                                                             Page 4
did not actually see Cortinas-Ramirez driving the vehicle, but it was written in the court

records that the officer did visually go out and see that the interlock was not in his truck

on the day that he drove it to the probation department. Hendrick stated that the

failure to equip that vehicle with an ignition interlock device was a violation of his

probation.

       Cortinas-Ramirez argues that the State failed to prove by a preponderance of the

evidence that his vehicle did not have an interlock device as required. He states that the

record is devoid of any credible evidence to support the allegation because

       [t]here was no testimony by Ms. Hendrick or any evidence otherwise
       presented by the State as to the date of the alleged violation, license plate,
       registration or owner of the vehicle being referred to, the name of any
       person who allegedly saw Appellant operating this vehicle, or where
       Appellant was even employed since the testimony referred to a “work
       truck”.

But although Hendrick’s testimony was not incredibly detailed, it is sufficient to

support the trial court’s finding that Cortinas-Ramirez did not have an ignition

interlock system installed on a vehicle that he was operating during the term of his

community supervision.       See Allbright, 13 S.W.3d at 819 (stating that trial judge

determines credibility of witnesses and weight to be given their testimony).

Furthermore, having concluded that the State’s proof is sufficient to prove one of the

alleged community supervision violations, we overrule Cortinas-Ramirez’s sole issue

and affirm the trial court’s judgment. See Pierce, 113 S.W.3d at 436.



                                                 REX D. DAVIS
                                                 Justice

Cortinas-Ramirez v. State                                                               Page 5
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed November 2, 2011
Do not publish
[CR25]




Cortinas-Ramirez v. State                      Page 6